DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 8-10, 12, 14-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, in lines 15-17, the limitation “executing an optimizer that determines an optimal waveform in which (i) a phase and amplitude of a waveform transmitted from each of the plurality of transducer elements are optimized…” is recited, The limitation therefore sets forth that an optimal waveform is determined in which a waveform transmitted from each of the plurality of transducer elements are optimized (i.e. via optimizing the phase and amplitude of the waveforms), or, in other words, there is a singular waveform (i.e. an optimal waveform) which includes (i.e. “in which”) a plurality of waveforms (i.e. “a waveform transmitted from each of the plurality of transducer elements” would provide a plurality of waveforms) which are optimized in phase and amplitude.  It is unclear as to how a singular waveform can include within it a plurality of waveforms associated with each transducer element.  For examination purposes, Examiner assumes that it is the optimizer that is configured to optimize a phase and amplitude of a waveform transmitted from each of the plurality of transducer elements, determine the phase and amplitude such that there is no direct shutoff of the elements, and superpositions the phase and amplitude, etc.. (note that this is consistent with the specification, see paragraph [0035] of the corresponding instant PG-Pub 2018/0361174, which sets forth that it is the processor that superpositions the amplitude/phase, etc.).  Examiner respectfully suggests that Applicant review paragraph [0035] of the PG-Pub and determine if the limitation “an optimal waveform” in line 18 should be removed to avoid the indefinite language.  Claim 10 (see lines 9-11) is similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8-10, 14-16 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (US Pub No. 2008/0200806) in view of Acker et al. (US Patent No. 6,128,522) and Hillstead et al. (US Pub No. 2004/0039312).
With regards to claims 1 and 10, Liu et al. disclose a method and an apparatus for magnetic resonance guided high intensity focused ultrasonic ablation including:
a therapy planning tool (114, 120) that facilitates magnetic resonance (MR) guided high intensity focused ultrasonic (HIFU) ablation planning (paragraphs [0050], [0053],[0060]; Figures 1, 3), including:
a processor that executes computer-executable instructions for optimizing HIFU transducer element transmission, the instructions stored in a memory operatively coupled to the processor (paragraphs [0060]-[0061], Figures 1,3, note that it is implicit that a treatment planning unit that implements a treatment planning algorithm that includes steps such as “Ray establishment”, etc. would require a processor/computer and a memory storing the instructions for such execution of determinations/calculations), the instructions comprising:
evaluating transducer data including transducer element position, geometry, and acoustic parameter information (paragraphs [0057]-[0061], referring to marking and superimposing the position of the center of each transducer element onto the 3D object coordinate system (which would provide transducer element position and geometry in the 3D coordinate system) and the ray-tracing algorithm (which provides acoustic parameter information));
evaluating 3D MR data including region of interest (ROI) data describing a size, shape, and position of an ROI (i.e. target reigon) to be ablated, and obstruction data describing a size, shape, and position of an obstruction (i.e. ribs) between one or more of a plurality of HIFU transducer elements and the ROI (paragraphs [0057]-[0058], referring to the series of diagnostic medical images that are acquired and used to form a 3D object distribution being MR images; paragraph [0063], referring to the transformation and display of the 3D object distribution of the ultrasound phased array (300), the rib distribution (i.e. obstruction), and the target point (i.e. ROI to be ablated); Figures 2-4);
executing an optimizer (i.e. “treatment planning algorithm”) that determines an optimal waveform (paragraphs [0061], [0065]) in which: 
	(i) a phase and amplitude of a waveform transmitted from each of the plurality of transducer elements are optimized to maximize HIFU waveform delivery to the ROI while minimizing HIFU waveform delivery to the obstruction and surrounding tissue (paragraphs [0012], [0028], [0030, [0059], referring to selective activating of ultrasound phased array elements including controlling each element of the ultrasound phased array with respective amplitude and relative phase shift independently to focus the ultrasound waves the activated elements; paragraphs [0039], [0041], referring to increasing the acoustic energy deposition ratio between the target and the ribs and wherein the treatment planning and optimization procedures can be used to increase or maximize the acoustic energy efficiency and to reduce or minimize the total emitted energy to lower possible risks of acoustic energy emission dosage; paragraphs [0059]-[0061], referring to applying signals over different channels with respective amplitude and relative phase shift independently to focus the emitted waves, wherein the treatment planning algorithm is implemented such that activation status of each transducer element (310) is controlled to reduce or minimize the ultrasonic energy absorption by the intervening chest ribs and wherein elements whose respective trajectory does not intersect any of the rib coordinates can be set to the “activated” status, which would be associated with a maximum HIFU delivery/waveform; paragraph [0065], referring to the optimization of the shifting distance of the ultrasound phased array; Figure 4);
and a memory that stores the computer-executable instructions, the transducer data, MR data, and a plurality of optimized HIFU parameters (paragraphs [0057], [0068], referring to the storage/recording of data; Figure 4); and 
an HIFU device  (300) comprising the plurality of HIFU transducer elements to output ultrasonic energy for the ablation procedure based on the optimal waveform in which (i) the phase and amplitude of the waveform transmitted from each of the plurality of transducer elements are optimized to maximize HIFU waveform delivery to the ROI while minimizing HIFU waveform delivery to the obstruction and surrounding tissue (paragraphs [0012], [0028], [0030, [0059], referring to selective activating of ultrasound phased array elements including controlling each element of the ultrasound phased array with respective amplitude and relative phase shift independently to focus the ultrasound waves the activated elements; paragraphs [0002]-0004], referring to the focused ultrasound thermal ablation of treatment areas; paragraphs [0050], [0055], referring to the ultrasound phased array which has a driving frequency between 28kHz to about 10MHz (i.e. high intensity frequency range); paragraphs [0039], [0041], [0060]-[0061], referring to minimizing US energy absorption by the chest ribs and maximizing the acoustic energy efficiency; paragraphs [0067]-[0068], referring to the selective activation of the transducer elements; Figures 3-5).
However, Liu does not specifically disclose that the optimal waveform is (ii) is determined such that there is no direct shutoff of any of the plurality of HIFU transducer elements during an ablation procedure.
Further, though Liu does disclose that the optimal waveform minimizes the HIFU waveform delivery to the obstruction and surrounding tissue (i.e. the waveform transmitted from each of the plurality of transducer elements are delivered while minimizing the HIFU waveform delivery to the obstruction and surrounding tissue, Liu does not specifically disclose that the optimal waveform, that is determined by the optimizer and upon which the HIFU device outputs ultrasound energy based upon, has the phase and amplitude of the waveform transmitted from each of the plurality of transducer elements superpositioned to concurrently ablate multiple zones of the ROI.
Acker et al. discloses using magnetic resonance information to monitor tissue ablation treatments, such as high intensity focused ultrasound treatments, wherein their invention provides good control over the therapy and compensation for the varying response to applied energy at different points within the body while greatly minimizing the time spent in determining the susceptibilities at various points and the effort required to perform the procedure (Abstract; column 1, lines 13-16; column 7, lines 5-56; column 12, lines 6-7; column 18, lines 19-24; column 13, lines 25-29, referring to optimizing the array of ultrasonic emitters to provide a focused spot).  The parameter(s) of the treatment which are controlled using the magnetic resonance information may include the location of the treated tissues, wherein the step of controlling the location of the treated tissue may include the step of aiming the energy applicator so as to apply the energy at one or more treatment locations having positioned defined in the working frame of reference (column 5, line 57-column 6, line 18).  The aiming procedure may involve either moving the applicator, or in the case of a phased array applicator, adjusting the phases and amplitudes of the signals supplied to the elements of the array (column 6, lines 5-8; column 13, lines 39-44; note that HIFU energy/waveform delivery to the treatment location is controlled/determined such that there is no direct shutoff of any of the plurality of HIFU transducer elements during an ablation procedure).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the optimal waveform of Liu be determined such that there is no direct shutoff of any of the plurality of HIFU transducer elements during an ablation procedure, as taught by Acker et al., in order to provide good control over the therapy and compensation for the varying response to applied energy at different points within the body while greatly minimizing the time spent in determining the susceptibilities at various points and the effort required to perform the procedure (column 7, lines 6-11).
However, the above combined references do not specifically disclose that the optimal waveform, that is determined by the optimizer and upon which the HIFU device outputs ultrasound energy based upon, superpositions the phase and amplitude of the waveform transmitted from each of the plurality of transducer elements to concurrently ablate multiple zones of the ROI.
Hillstead et al. disclose a system for the destruction of tissue using HIFU within a patient’s body, wherein multiple focus spots may be modeled by calculating the phase at each element to achieve a focus point 1 (P1) and the phase for point 2 (P2) (Abstract; paragraph [0079]).  There is a theorem that states if two sine waves of the same frequency but different phases and amplitudes are added (i.e. superpositioned), the result is a sine wave of the same frequency and same phase and amplitude that can be calculated from two given phases and amplitudes (paragraph [0079]).  A sine wave of this resultant phase applied to each element results in two focal spots (i.e. multiple zones of ablation), though the theorem may be extended to any number of focal spots (paragraph [0079]).  Using this theorem, one can calculate a phase function that will simultaneously focus at two or more spots, thereby increasing efficiency of the transducer system (paragraphs [0076], [0079]-[0081], Figures 6, 6A, 6B, note that a waveform is therefore determined that superpositions (i.e. superpositions of waves is the adding of the amplitudes/phases) the phase and amplitude of the waveform transmitted from each of elements to concurrently/simultaneously ablate multiple zones/focal spots of the ROI, as seen in Figures 6, 6A, 6B).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the optimal waveform of the above combined references superposition the phase and amplitude of the waveform transmitted from each of the plurality of transducer elements to concurrently ablate multiple zones of the ROI, as taught by Hillstead et al., in order to increase the efficiency of the HIFU device (paragraphs [0076], [0079]).
With regards to claims 8 and 15, Liu discloses that the ROI includes liver tissue and the obstruction is a rib (paragraphs [0036]-[0037]).
With regards to claim 9, Liu discloses that their planning tool further comprises a magnetic resonance (MR) scanner that generates the ROI data and the obstruction data (paragraphs [0004], [0007], [0051], referring to the imaging scanner being a MRI scanner which includes an imaging scanner chamber (166); Figure 1).
With regards to claim 14, Liu discloses that the method includes receiving the ROI data, obstruction data, and transducer data including transducer geometry and acoustic parameters (paragraphs [0057]-[0061], [0063]; Figure 4); identifying all transducer elements that are in position to ablate at least a portion of the ROI (paragraphs [0065]-[0067]; Figure 4); calculating ROI coverage by the transducer elements (paragraphs [0063]-[0065], [0068]-[0073]; Figure 4) and assigning a unique HIFU exposure time and energy to each of a plurality of active transducer elements (paragraphs [0012], [0028], [0059], [0062], [0067], Figures 3-4, referring to  controlling each of the plurality of elements with respective amplitude and relative phase shift independently and selectively connected transducer elements, and thus each of the transducer elements may be assigned a unique HIFU exposure time and energy as they are independently/selectively controlled).  
With regards to claim 16, Liu discloses that their method further includes generating a patient-specific acoustic path model (i.e. ray-tracing) (paragraphs [0053], [0061], [0066]; Figures 2-4);  presenting the acoustic path model to a user via a user interface (paragraphs [0053], [0063], [0066], referring to the display and monitoring of the ray-tracing); receiving user input regarding adjustments to at least one of (i) a position of one or more of the plurality of HIFU transducer elements and (ii) a transmission phase and amplitude of one or more of the plurality of HIFU transducer elements (paragraphs [0053], [0063], [0066], referring to the display and monitoring of the ray-tracing, wherein the position of the elements is determined based on the ray-tracing, wherein such decisions based on the display/monitoring implies user input; Figure 4); and simulating a HIFU sonication of a region of interest (ROI) using the acoustic path model and the user input (paragraphs [0065], [0067]-[0069]; Figure 4).
With regards to claim 20, Liu discloses that simulating the HIFU sonication includes estimating an aggregate acoustic field from a subset of the plurality of transducer elements in the HIFU device (paragraphs [0065]-[0067]; Figure 4); adding estimated acoustic field contributions for additional transducer elements to the aggregate acoustic field estimate one at a time (paragraphs [0065]-[0069], wherein the additional sub-target region treatments would comprise adding estimated acoustic field contributions one at a time; Figure 4); after each estimated acoustic field contribution addition, determining whether a user is satisfied with an accuracy of the aggregate acoustic field estimate (paragraphs [0068]-[0069]; Figure 4); and terminating aggregate acoustic field estimation upon receiving user input indicating that the user is satisfied with the accuracy of the aggregate acoustic field estimate (paragraphs [0053], [0063], [0066], [0068]-[0073], referring to the determination that all sub-target region treatments are completed, further, note that the display and monitoring of the data used to determine that treatment is completed implies that user input is involved via the display that provides visual evaluation/monitoring; Figure 4).

Claims 3-4 and 12 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu in view of Acker et al. and Hillstead et al. as applied to claims 2 and 11 above, and further in view of Candy et al. (US Pub No. 2004/0059265).
With regards to claims 3 and 12, as discussed above, the above combined references meet the limitations of claims 2 and 11.  Further, Liu loses that their instructions further include generating an objective function that describes a ratio of acoustic pressure in the ROI and acoustic pressure at the obstruction (paragraph [0039], referring to the techniques increasing the acoustic energy deposition (i.e. acoustic pressure) ratio between the target (i.e. ROI) and the ribs (i.e. obstruction), and thus there is an inherent function (i.e. “objective function”) of the techniques (as depicted in Figure 4) to maximize the acoustic pressure/energy deposition ratio); and generating an initial solution describing a phase and amplitude setting for each transducer element (paragraphs [0012], [0028], [0030, [0059]; note that Acker et al. also discloses this limitation (column 6, lines 5-8; column 13, lines 39-44)).  
However, the above combined references do not specifically disclose that their instructions further include performing a Fourier transform on spatial impulse response from a plurality of probe elements on the ROI and the obstruction.
 Candy et al. disclose dynamic acoustic focusing for noninvasive treatment (Abstract; paragraph [0004]).  Successful focusing of ultrasound through heterogeneous media using the time-reversal concept is based on fundamental results in linear acoustics, which gives rise to useful concept of a Green’s function or “impulse response function” (paragraph [0151]).  The Green’s function is itself a function of two spatial positions, the start and the end positions (source and receiver points) of the wave (paragraph [0151]; note that, in the above combined references, the impulse response would be on the ROI and the obstruction which correspond to the end positions of the ultrasonic waves).  Their technique for dynamic acoustic focusing includes performing a Fourier transform on the Green’s function (i.e. impulse function) (paragraphs [0177]-[0196], specifically, note that paragraph [0177] sets forth the use of the 2D Green’s function (i.e. impulse response) which is ultimately transformed to a function that undergoes a Fourier transform (see for example references to taking the Fourier transform in paragraphs [0181], [0183]-[0186], etc.).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the instructions of the above combined references further include performing a Fourier transform on spatial impulse response from a plurality of probe elements on the ROI and the obstruction, as taught by Candy et al., in order to provide dynamic acoustic focusing to treat tissue masses while minimizing collateral damage (Abstract; paragraph [0196]).
With regards to claims 4 and 12, the above combined references disclose that the phase and amplitude optimizer, when executed by the processor, optimizes phase and amplitude settings for each transducer element as a function of the Fourier-transformed impulse responses, the objective function and the initial solution (see Liu, paragraphs [0012], [0028], [0030,[0039], [0059], Figure 4, wherein the objective function and the initial solution are used to focus the acoustic wave at the target; note that Acker et al. also discloses this limitation (column 6, lines 5-8; column 13, lines 39-44)); see Candy et al., Abstract, paragraphs [0177]-[0196], wherein the Fourier transformed impulse responses are used for focusing acoustic waves at the target as well; the phase/amplitude optimizer of the above combined references would therefore optimize the settings as a function of the parameters used for focusing, which would include the Fourier transformed impulse responses, the objective function, and the initial solution).

Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive. 
With regards to claims 1 and 10, Applicant argues that, since HIllstead discloses treating subcutaneous fat tissue, which is located where obstructions do not interfere with treatment, the prior art of record, alone or in combination, does not disclose or suggest that the phase function is calculated to simultaneously focus at two or more spots “while minimizing HIFU waveform delivery to the obstruction and surrounding tissue”.
However, Examiner notes that the claims are rejected under the combination of Liu in view of Acker and Hillstead, wherein Liu discloses that the waveform transmitted from each of the plurality of transducer elements is delivered to the ROI while minimizing the HIFU waveform delivery to the obstruction and surrounding tissue (see paragraphs [0012], [0028], [0030, [0059] of Liu, referring to selective activating of ultrasound phased array elements including controlling each element of the ultrasound phased array with respective amplitude and relative phase shift independently to focus the ultrasound waves the activated elements; paragraphs [0039], [0041], referring to increasing the acoustic energy deposition ratio between the target and the ribs and wherein the treatment planning and optimization procedures can be used to increase or maximize the acoustic energy efficiency and to reduce or minimize the total emitted energy to lower possible risks of acoustic energy emission dosage; paragraphs [0059]-[0061], referring to applying signals over different channels with respective amplitude and relative phase shift independently to focus the emitted waves, wherein the treatment planning algorithm is implemented such that activation status of each transducer element (310) is controlled to reduce or minimize the ultrasonic energy absorption by the intervening chest ribs and wherein elements whose respective trajectory does not intersect any of the rib coordinates can be set to the “activated” status, which would be associated with a maximum HIFU delivery/waveform; paragraph [0065], referring to the optimization of the shifting distance of the ultrasound phased array; Figure 4), wherein Liu further discloses in paragraph [0065] that a number of sub-target regions (i.e. multiple zones of the ROI) can be sonicated. Liu therefore discloses that the waveform transmitted from each of the plurality of transducer elements is delivered to the ROI (including multiple ablation target zones) while minimizing HIFU waveform delivery to the obstruction and surrounding tissue.  However, as set forth in the above rejection, Liu does not specifically disclose that the phase and amplitude of the waveform transmitted from each of the plurality of transducer elements are superpositioned to concurrently ablate the multiple zones of the ROI. Hillstead is introduced in the rejection to teach the determination of a waveform that superpositions the phase and amplitude of the waveform transmitted from each of the elements to concurrently ablate the multiple zones/focal spots of the ROI (see Figures 6, 6A and 6B of Hillstead), which increases the efficiency of the HIFU device, as recognized in paragraphs [0076] and [0079] of Hillstead.  The combination of Liu in view of Acker and Hillstead therefore does meet the above limitation.  
With regards to claim 4, Applicant points to paragraphs [0161]-[0162] of Candy as indicating that the Fourier Transforms disclosed are described in the context of the Fourier Diffusion Theorem which is used in models for tomographic imaging.  As such, since Candy discloses Fourier transforms in the context of tomographic imaging, and not for “optimizing phase and amplitude settings for each transducer element as a function of the Fourier-transformed impulse responses…” as recited in claim 4, the mention of Fourier transforms in Candy is insufficient to render obvious the claim.
However, Examiner notes that paragraph [0164] of Candy sets forth “In one embodiment, Applicants use the DT [Diffraction Theorem] approach for the reasons mentioned in the introduction aimed primarily at focusing energy for mass treatment not high resolution full-field imaging”.  Therefore, though Candy does recognize the use of the Diffraction Theorem for tomographic imaging, Candy further disclose that the Diffraction Theorem, which as set forth in paragraph [0177]-[0196], involves Fourier-transformed impulse responses, is used for focusing energy for mass treatment and not for imaging in their invention.  The combination of Liu, Acker, HIllstead and Candy, with Candy teaching that focusing is optimized as a function of Fourier-transformed impulse responses, therefore meets the above limitation.  
The claims therefore remain rejected under the previously applied prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793